Citation Nr: 1121284	
Decision Date: 06/01/11    Archive Date: 06/09/11

DOCKET NO.  09-00 017A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUE

Entitlement to an increased rating for bilateral pes planus, currently rated 20 percent disabling.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

S.J. Janec, Counsel



INTRODUCTION

The Veteran had active military service from May 1954 to May 1956.

This matter comes before the Board of Veterans' Appeals (Board) from a March 2008 rating decision of the Cleveland, Ohio, Regional Office (RO) of the Department of Veterans Affairs (VA) that denied an increased rating for bilateral pes planus.

The Veteran was scheduled for a personal hearing before a Veterans Law Judge at the RO in October 2009.  However, he subsequently canceled the hearing and did not request that it be rescheduled.  

In September 2010, the Board remanded the case for further development.  The case has now been returned for appellate review.  

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDING OF FACT

The Veteran's bilateral pes planus is manifested by marked deformity, pain, callosities, inward displacement and a lack of improvement with custom molded shoes.  


CONCLUSION OF LAW

Resolving reasonable doubt in the Veteran's favor, (and taking into account the Veteran's preexisting disability) the criteria for a 40 percent rating or bilateral pes planus have been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 4.71a, Diagnostic Code 5276 (2010).  


REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2002) redefined VA's duty to assist the veteran in the development of a claim.  VA regulations for the implementation of the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2010).

Duty to Notify

The notice requirements of the VCAA require VA to notify the veteran of what information or evidence is necessary to substantiate the claim; what subset of the necessary information or evidence, if any, the claimant is to provide; what subset of the necessary information or evidence, if any, the VA will attempt to obtain; and a general notification that the claimant may submit other evidence that may be relevant to the claim.  The requirements apply to all five elements of a service connection claim:  veteran status, existence of a disability, a connection between the veteran's service and the disability, degree of disability, and effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Such notice must be provided to a claimant before the initial unfavorable decision on a claim for VA benefits by the agency of original jurisdiction (in this case, the RO).  Id; see also Pelegrini v. Principi, 18 Vet. App. 112 (2004).  However, insufficiency in the timing or content of VCAA notice is harmless if the errors are not prejudicial to the claimant.  Conway v. Principi, 353 F.3d 1369, 1374 (Fed. Cir. 2004) (VCAA notice errors are reviewed under a prejudicial error rule).  

In a January 2008 letter, prior to the rating on appeal, the Veteran was provided notice regarding what information and evidence is needed to substantiate the claim for an increased rating, as well as what information and evidence must be submitted by the Veteran, what information and evidence will be obtained by VA, and the need to advise VA of, or submit any further medical evidence relevant to, the claim.  He was also advised of how disability ratings and effective dates are assigned.  The Board also observes the Court's holding in Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008), which focuses on VCAA notice requirements in an increased rating case.  However, this case was recently overturned in part by the Federal Circuit.  See Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009).  Hence, it need not be further discussed in this decision.  Accordingly, the Board finds that the duty to notify provisions have been satisfactorily met, and neither the Veteran nor his representative has pointed out any deficiency.  

Duty to Assist

The record also reflects that VA has made reasonable efforts to obtain relevant records adequately identified by the Veteran.  Specifically, the information and evidence that have been associated with the claims file includes the Veteran's service treatment records, post service VA and private treatment records, a January 2008 VA examination report, and the Veteran's.  

The January 2008 examination report reflect that the examiners reviewed the Veteran's past medical history, documented his current clinical manifestations sufficient to assess the disability status pursuant to the relevant rating criteria.  See Nieves-Rodriguez v. Peake, 22 Vet App 295 (2008).  The Board therefore concludes that the medical examinations are adequate for evaluation purposes.  See 38 C.F.R. § 4.2 (2010); see also Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) (holding that when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate).  Consequently, VA's duty to assist has also been met in this case.  

Analysis

Disability ratings are determined by applying the criteria set forth in VA's Schedule for Rating Disabilities (Schedule), found in 38 C.F.R. Part 4 (2010).  The Schedule is primarily a guide in the evaluation of disability resulting from all types of diseases and injuries encountered as a result of or incident to military service.  The ratings are intended to compensate, as far as can practicably be determined, the average impairment of earning capacity resulting from such diseases and injuries and their residual conditions in civilian occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1 (2010).  

In considering the severity of a disability, it is essential to trace the medical history of the veteran.  38 C.F.R. §§ 4.1, 4.2, 4.41 (2010).  Consideration of the whole recorded history is necessary so that a rating may accurately reflect the elements of disability present.  38 C.F.R. § 4.2; Peyton v. Derwinski, 1 Vet. App. 282 (1991).  Although the regulations do not give past medical reports precedence over current findings, the Board is to consider the veteran's medical history in determining the applicability of a higher rating for the entire period in which the appeal has been pending.  Powell v. West, 13 Vet. App. 31, 34 (1999).  

Where an increase in the disability rating is at issue, the present level of the veteran's disability is the primary concern.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  However, staged ratings are appropriate in any increased-rating claim in which distinct time periods with different ratable symptoms can be identified.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  The analysis in the following decision is therefore undertaken with consideration of the possibility that different ratings may be warranted for different time periods.  

The regulations require that where there is a question as to which of two evaluations is to be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2010).  

Service treatment records show that the Veteran was noted to have flat feet upon entrance examination in March 1954.  He was seen in January 1955 with complaints of sore feet and was given orthotic inserts for his shoes.  Upon separation examination, he was found to have severe, asymptomatic flat feet.  He filed a claim for benefits in September 2003.  In a May 2004 rating decision, the RO granted service connection for bilateral pes planus and assigned a 20 percent rating for the disability.  Essentially, the RO found that the criteria for a 30 percent rating had been met, but 10 percent was subtracted for the preexisting part of the disability in accordance with VA regulations.  In January 2008, he filed a claim for an increased rating.  

The Veteran's bilateral pes planus is currently rated 20 percent disabling under 38 C.F.R. § 4.71a, Diagnostic Code 5276.  Under Diagnostic Code 5276, mild acquired flatfoot with symptoms relieved by built-up shoe or arch support will result in a noncompensable rating.  A 10 percent evaluation requires evidence of moderate bilateral acquired flatfoot with weight-bearing line over or medial to the great toe, inward bowing of the tendo-achillis, pain on manipulation and use of the feet.  A 30 percent evaluation requires severe bilateral acquired flatfoot with objective evidence of marked deformity (pronation, abduction, etc.), pain on manipulation and use accentuated, indication of swelling on use, and characteristic callosities.  A 50 percent evaluation requires evidence of a pronounced disability with marked pronation, extreme tenderness of plantar surfaces of the feet, marked inward displacement, and severe spasm of the tendo achillis on manipulation which is not improved by orthopedic shoes or appliances.  

The Board observes that the words "marked," "severe" and "pronounced" as used in the various diagnostic codes are not defined in VA's Schedule for Rating Disabilities.  Rather than applying a mechanical formula, the Board must evaluate all of the evidence, to the end that its decisions are "equitable and just."  38 C.F.R. § 4.6.  

The criteria in Diagnostic Code 5276 are conjunctive.  See Melson v. Derwinski, 1 Vet. App. 334 (1991) (use of the conjunctive "and" in a statutory provision meant that all of the conditions listed in the provision must be met).  Compare Johnson v. Brown, 7 Vet. App. 95 (1994) only one disjunctive "or" requirement must be met in order for an increased rating to be assigned.  See also Tatum v. Shinseki, 23 Vet. App. 152 (2009) (holding that 38 C.F.R. § 4.7 is not applicable when the ratings criteria are successive and not variable).  

The evaluation of a service-connected disability involving a joint rated on limitation of motion requires adequate consideration of functional loss due to pain under 38 C.F.R. § 4.40 and functional loss due to weakness, fatigability, incoordination or pain on movement of a joint under 38 C.F.R. § 4.45.  See DeLuca v. Brown, 8 Vet. App. 202 (1995).  However, because Diagnostic Code 5276 is not predicated on a limited range of motion, the provisions of 38 C.F.R. §§ 4.40 and 4.45 do not apply.  See Johnson, supra.  

It is now well settled that the Board is precluded from differentiating between symptomatology attributed to a nonservice-connected disability and a service-connected disability in the absence of medical evidence which does so.  See Mittleider v. West, 11 Vet. App. 181, 182 (1998), citing Mitchem v. Brown, 9 Vet. App. 136, 140 (1996).  

The medical evidence of record shows that the Veteran's disabilities of the feet encompass bilateral pes planus, plantar fasciitis, and degenerative joint disease of the feet.  Symptomatology for each separate foot disability has not been delineated in the medical reports.  Hence, the Board will consider all of the Veteran's symptomatology in conjunction with his claim for an increased rating.  See Mittleider, supra.  In a private medical report dated in May 2004, it was noted that he had severely pronated feet, and there was pain on palpation of the sinus tarsi's, dorsal midtarsal joints and the plantar fascia, bilaterally.  Upon VA examination in January 2008, it was noted that he required custom molded shoes and orthotics and insoles did not give him complete relief.  There was a slight valgus angulation approximately 10 degrees, bilaterally.  The examiner was unable to appreciate Achilles reflex bilaterally.  X-rays showed degenerative changes at several DIP joints and calcaneal spurs.  The diagnosis was pes planus.  In an August 2009 note, the Veteran's private physician reported that the Veteran had a severe foot deformity on the right and a less severe deformity on the left that impaired his ability to walk.  In a September 2009 letter, the Veteran's private podiatrist noted that the Veteran had extensive arthritis in the mid-foot, with navicular and cuneiform prominence and frictional changes.  With the knee bent, dorsiflexion of the feet was to almost 45 degrees, but extended he could barely come to neutral consistent with long-standing equines.  He was noted to have hind foot valgus and forefoot abduction consistent with flat feet.  

In considering this evidence, and resolving reasonable doubt in his favor, the Board finds that the Veteran's bilateral pes planus disability may be considered pronounced.  He has been noted to have marked pronation, he has consistently complained of pain and tenderness of the feet, there is inward displacement and his condition is not wholly improved even with custom molded shoes.  Although it does not appear that the Veteran has been found to have severe spasm of the tendo achillis on manipulation, upon VA examination in January 2008, the examiner was not even able to appreciate an Achilles reflex bilaterally.  Consequently, the Board finds that the criteria for a 50 percent rating under Diagnostic Code 5276 have been satisfactorily met.  As noted above, the Veteran's disability pre-existed his military service and the preexisting aspect of the disability has been approximated as 10 percent.  Accordingly, the Board finds that a 40 percent rating is warranted.  This is the maximum rating available under Diagnostic Code 5276.  Hence, the Board finds that a higher rating may not be assigned.  


ORDER

A 40 percent rating for bilateral pes planus is granted, subject to the regulations governing the payment of monetary awards.  



____________________________________________
ROBERT E. SULLIVAN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


